Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 30 December 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 67.
My dear wife.
Ghent 30. Decr. 1814.

Your Letter of 26. November was received by me last Sunday; but in writing to you on Tuesday, the account of the Peace and the arrangements consequent upon it, which I proposed to you for our meeting again, so absorbed my attention that I forgot to acknowledge the receipt of it—Yesterday  Morning yours of the 2d: instant reached me, and is on my file, number 48—The inconvenience of the house in which you now reside will I hope not trouble you much longer, but when I invited you to come to me as soon as you can, I meant you to take the time most agreeable to yourself—Perhaps it will depend in some measure upon the state of the Roads—It is probable that about the last of February or the beginning of March may be the best time for them; when the severity of the Winter will have abated, the days have much lengthened, and the snows have been beaten down to a solid consistency. If however you prefer to wait longer, even until April, my wish is that you take your own time—I suppose I shall receive in April the orders from the President which will direct our future movements, and they will be either to England or to America. In my Letter of the 13th: instant, I proposed on the contingency which has now happened, leaving it at your option to come to me by land or by water—There was then no probability that we should close our business here so soon—I should regret that our separation should be protracted so long as until the Navigation at Cronstadt will be open, but if you find there is any insuperable obstacle to your coming on by land, or prefer to wait for the Summer, and come by water, it is left entirely to your discretion.
The disposal of the furniture and Carriage will place you in funds, which I presume will be amply sufficient, with the balance left by me with Messrs: Meyer and Brüxner, subject to your orders, and the interest which you received last Summer, on the Obligations, to defray all the remaining expences at St: Petersburg, and all those of your Journey; but to guard against all possibility of a deficiency, I have written to Mr Harris, requesting him to furnish you with any money that you may require; and authorising him to draw on Amsterdam to the amount of 5000 florins, on my account for that purpose—I have only to ask you to keep a particular account of all your expenditures; and of all the monies you receive; whether from Messrs. Meyer and Brüxner, or from Mr: Harris, or from the sale of the furniture. I beg you also to continue writing to me as often as you shall find convenient, until you leave St: Petersburg; and afterwards on the road at Riga, Königsberg and Berlin if you come that way—You may address your Letters to me “Poste Restante”, at Paris; or to the care of Mr: Crawford; but not under cover to him as was mentioned in my last Letter; because a superfluous cover doubles the expence of Postage. I shall continue writing to you the whole of next Month; directing my Letters still to St: Petersburg; with the persuasion that you will not in any case be able to leave that City sooner than the 20th: of February.
The Peace will doubtless enable you to part with mutual looks and feelings of kindness, from our English friends and acquaintance—If there has been no sympathy during the War between their joys and sorrows and ours, there will it is hoped, henceforth be no opposition between them—Indeed although the Peace is not what I should have wished, and although it may acquire no credit in our Country to those who made it, I consider the day on which I signed it, as the happiest of my life; because it was the day on which I had my share in restoring Peace to the world. You know from my Letters, that during the last ten days previous to the last Note which we received from the British Plenipotentiaries, I had the painful prospect of a Treaty’s being concluded without my signature—A stipulation was proposed to us, to which I had determined not to subscribe—My Colleagues would ultimately have admitted it, rather than break off the Negotiation—It was at last withdrawn by the British Government, and although it left the subject open for a dangerous future controversy, that was impossible for me to prevent. The relief to my mind when the proposed Article was withdrawn was inexpressible—And now, though I am well aware that there are things in the Treaty which will give great dissatisfaction in America, and most particularly to my native State of Massachusetts, yet I have the comfort of reflecting that no one right of any sort has been abandoned; and that no reasonable man can hesitate a moment in saying that between such a Peace, and the continuance of the War for another year, it was impossible to make a question—The conditions of the Treaty will not be published in Europe, until its return from America, ratified or rejected; for our Government have it at their option to take or to refuse it, and notwithstanding all its faults I confidently expect it will be ratified. I have given to Mr: Harris a summary of its principal terms, and have authorised him to communicate them in confidence to the Russian Government—He is also at liberty to communicate them to you; and you may give him and others whom you please the information, that the hostilities are to cease as soon as possible after the Ratification in America. All captures at Sea, after certain dates according to the distances are to be restored—twelve days after the Ratifications, on the whole Coast of North-America, thirty days, in the British and Irish Channels; forty days in the North Seas and the Baltic, and one hundred and twenty days in the remotest parts of the world. We hope the American ratification will be given in February or the beginning of March—The American flag will therefore be one of the first welcomed at Cronstadt, and Archangel the ensuing Season, and our vessels that have been there War-bound for nearly three years, may sail again for their homes with the first favourable breezes and open waters of the approaching year.
We have not yet heard what has been the reception of the Treaty in England—Mr Baker, who left this City at 9 O’Clock last Saturday Evening with Mr Gambier, met with an accident on his way to Ostend—The wheel of his Carriage broke down and he was detained five or six hours—He arrived at 3 or 4. O’Clock Sunday afternoon, at Ostend, and sailed the same Evening with a fair wind. We suppose he arrived in London about Monday noon.
The British Plenipotentiaries dined with us on Wednesday; with the Hanoverian General Alten and his Aids, the English General Lyon, some English Ladies, and the Intendant and his Lady—Mrs Smith had unfortunately a sore throat, and could not come. (She is now much better). We had a much more cordial and social party than at any of our former dinners—a Volunteer Band of Music—Hail Columbia, and God Save the King—Complimentary toasts and so forth.
We have hearty congratulations from the Inhabitants of this City, of all Classes—Invitations to dinner for every day from to-morrow till next Thursday.—Mr Russell however goes to-morrow for Paris—Our Month at this house expires this day, and we break up our house keeping—Mr Gallatin, Mr Bayard and myself return to the Hotel des Pays-Bas—Mr Clay keeps his apartments in another house—The Americans are dropping off—Irving and Storrow went with Carroll. The two Philadelphia Smiths are going to Bruxelles—Forbes went on Tuesday for Hamburg. There is a Boston Smith, son of Barney, lately arrived to be private Secretary to Mr Russell, but he is going this day for England. Todd sent Cards P. P. C. all over the City last week; and threatens to go every hour—I expect to be here the last on the spot; and here, and every where am with love to Charles, your ever affectionate husband
A.